 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Michael CARROLL, et al.,                            Case No.: 17-cv-2020-CAB-AGS
12                                     Plaintiffs,
                                                         REPORT AND RECOMMENDATION
13   v.                                                  TO APPROVE MINORS’
                                                         COMPROMISE (ECF No. 23)
14   Cheri L. HUBKA SPARHAWK, et al.,
15                                  Defendants.
16
17         Michael Carroll, plaintiff and guardian ad litem for minor plaintiffs E.C. and K.C.,
18   seeks an order approving a proposed settlement of the minors’ claims against all
19   defendants. Because the settlement serves the minors’ best interests, the Court recommends
20   that the motion be granted.
21                                       BACKGROUND
22         This suit arises from allegations that defendants, the owners of a residential
23   apartment, discriminated against plaintiffs under the Fair Housing Act and related state
24   law. Plaintiffs represent that neither minor was physically harmed. (ECF No. 23-1, at 2.)
25         Plaintiffs and defendants reached a settlement on their own. The settlement
26   agreement was provided to the Court, along with the total settlement amount, the amounts
27   paid to the non-minor plaintiffs, and the amount paid to plaintiffs’ attorney. The total
28   settlement amount is $25,000, and each minor will receive $4,295. (Id. at 2-4.) Carroll will

                                                     1
                                                                               17-cv-2020-CAB-AGS
 1   hold the minors’ funds in trust and deposit such funds in an insured 529 Plan investment
 2   account. (Id. at 3.) The funds will remain in the 529 Plan account until each minor reaches
 3   the age of majority. (Id.)
 4                                          DISCUSSION
 5         District courts have “a special duty” to “safeguard the interests of litigants who are
 6   minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181 (9th Cir. 2011). In the settlement
 7   context, that duty requires the court to “conduct its own inquiry to determine whether the
 8   settlement serves the best interests of the minor.” Id. (citations omitted). The Court is
 9   required to limit the scope of its review to “whether the net amount distributed to each
10   minor plaintiff in the settlement is fair and reasonable, in light of the facts of the case, the
11   minors’ specific claim, and recovery in similar cases.” Id. at 1182. “Most importantly, the
12   district court should evaluate the fairness of each minor plaintiff’s net recovery without
13   regard to the proportion of the total settlement value designated for adult co-plaintiffs or
14   plaintiffs’ counsel–whose interests the district court has no special duty to safeguard.” Id.
15         Having reviewed the complaint and been privy to the parties’ briefing and
16   discussions at the Early Neutral Evaluation, the Court is intimately familiar with this case’s
17   facts and legal issues. With that experience in mind, the Court recognizes that litigation is
18   always uncertain and concludes that the proposed settlement is fair, reasonable, and in the
19   minors’ best interests.
20         Moreover, the minors’ recovery in this case is reasonable in light of those approved
21   in similar cases. See, e.g., Milton v. Regency Park Apartments, No. 2:13-cv-01284-KJM-
22   CKD, 2015 WL 546045, at *3 (E.D. Cal. Feb. 9, 2015) (approving a housing discrimination
23   settlement in which each minor received $10,000 and collecting similar cases with minors
24   all receiving less than $5,000 per minor); Guerra v. Madera Mgmt. Co., No. 1:11-CV-
25   01488-LJO, 2012 WL 4833804, at *1 (E.D. Cal. Oct. 10, 2012) (approving a housing
26   discrimination settlement in which each minor received $2,500); Bor v. PPC WSSC LLC,
27   No. 11-cv-03430-LHK, 2012 WL 1438779, at *1-2 (N.D. Cal. Apr. 25, 2012) (approving
28   a housing discrimination settlement for three minors for $10,000 in aggregate).

                                                    2
                                                                                   17-cv-2020-CAB-AGS
 1         Accordingly, the Court recommends:
 2      1. The motion to approve the settlement be granted.
 3      2. The compromise and settlement of the claims of the minors E.C. and K.C. be
 4         approved as fair and reasonable and in the best interests of the minor plaintiffs.
 5
 6         Any objections to this report and recommendation are due by February 14, 2019.
 7   See 28 U.S.C. § 636(b)(1). A party may respond to any such objection within 14 days of
 8   being served with it. See Fed. R. Civ. P. 72(b)(2).
 9
10   Dated: January 31, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                17-cv-2020-CAB-AGS
